             Case 7:20-cv-07973-CS Document 21 Filed 02/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------x
REGINA LEWIS,

                                            Plaintiff,
                                                                                   ORDER
                 – against –
                                                                              20-CV-7973 (CS)
CITY OF NEWBURGH, et al.,

                                             Defendants.
-------------------------------------------------------------------------x

Seibel, J.

          Since my last order, Plaintiff has left two abusive voicemails on my Courtroom Deputy’s

line. She did not join the pre-motion conference today, nor did she submit a letter requesting an

adjournment. I would dismiss because of the abusive messages (which the Court and its staff do

not have to tolerate), the violation of my order that Plaintiff not call chambers, or Plaintiff’s

failure to prosecute – but for the possibility that Plaintiff is incompetent. Based on the Second

Circuit’s order in Lewis v. Newburgh Housing Authority, et al., No. 11-CV-3194 (LMS), the

finding of Plaintiff’s incompetency in that case, and Plaintiff’s extreme, erratic and self-

destructive behavior, I believe that I have an obligation to raise the competency question sua

sponte.

          All parties shall, no later than March 10, 2021, provide the Court with any information

they possess regarding: 1) any competency proceedings involving Plaintiff that have occurred

since September 29, 2017, which is the date the Court in No. 11-CV-3194 concluded that

Plaintiff was incompetent; 2) any psychiatric or psychological treatment Plaintiff has received

since that date, including the name, address, affiliation and phone number of any provider; and
          Case 7:20-cv-07973-CS Document 21 Filed 02/24/21 Page 2 of 2




3) any individual who might be willing to serve as guardian ad litem for Plaintiff if she is found

to be incompetent.

       Because the Court has been frustrated in its efforts to conduct a pre-motion conference,

and because the competence issue should be resolved before any further proceedings occur, all

deadlines other than the above are stayed until further order of the Court.

       Plaintiff is again reminded that anything that Plaintiff wishes to be docketed or to be

acted upon by the Court must be delivered to the Clerk of Court, mailed to the Pro Se Intake

Unit, or emailed to Temporary_Pro_Se_Filing@nysd.uscourts.gov. The Court will disregard any

communications that are not properly filed. Plaintiff is again ORDERED not to call chambers,

and is advised that if she is found to be competent, she faces sanctions for contempt for violation

of any Court order.

       The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff.

SO ORDERED.

Dated: February 24, 2021
       White Plains, New York

                                                      ________________________________
                                                            CATHY SEIBEL, U.S.D.J.




                                                 2
